Citation Nr: 0416726	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-16 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
degenerative arthritis of the cervical spine.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back pathology with arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for a cervical and 
lumbar spine disability was denied in an August 1983 rating 
decision; the veteran was notified of that determination by 
correspondence dated in September 1983.  

3.  By a January 1984 confirmed rating decision, the denial 
status was confirmed and continued; the veteran was notified 
of that determination later that month.

4.  The veteran attempted to reopen his claims for service 
connection of the neck and back in November 2002.

5.  Evidence received since the January 1984 rating decision 
includes reports of private treatment that show that the 
veteran was treated for cervical spine disability treated as 
early as 1968 and that current cervical spine disability is 
related to his military service.  

6.  Evidence received since the January 1984 rating decision 
includes reports of private treatment that show that the 
veteran had lumbar disc disease with spondylolisthesis of the 
L5 over the S1.  

7.  The evidence received into the record since the last 
final disallowance is new and is so significant that it must 
be viewed in the context of all the evidence in order to 
fairly decide the claims of entitlement to service connection 
for cervical spine and lumbar spine disabilities.  


CONCLUSIONS OF LAW

1.  The January 1984 rating decision that denied entitlement 
to service connection for a cervical spine disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2003).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a cervical spine disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  

3.  The January 1984 rating decision that denied entitlement 
to service connection for a lumbar spine disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).  

4.  New and material evidence has been received to reopen the 
claim for service connection for a lumbar spine disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); Cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)), and the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the claimant's claim to reopen was received 
subsequent to that date, those regulatory provisions apply.  
The Board finds no prejudice to the claimant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claims of 
entitlement to service connection.  

The Board observes that VA's duties have been fulfilled to 
the extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in December 2002, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records.  The RO also informed him that 
he should make certain that VA receives all records that are 
not in the possession of a federal department or agency.  The 
veteran was advised that ultimately it was his responsibility 
to be certain the VA received all necessary evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records and VA medical records.  In 
view of the foregoing, the requirements of the VCAA have been 
met by to the extent possible.  



Background

Entitlement to service connection for a cervical and lumbar 
spine disability was denied in an August 1983 rating 
decision.  The evidence available at that time included the 
veteran's service medical records.  These records showed that 
the veteran complained of back pain and sacroiliac pain in 
February and March 1952.  The report of the separation 
examination shows that the back was negative.  The report of 
the October 1975 VA examination shows that the veteran had 
degenerative disc disease, mild, C6 and C7 and cervical 
spondylosis.  The agency of original jurisdiction noted that 
the above-referenced examination showed no evidence of low 
back disability.  In essence, the basis of the denial was 
that cervical a spine disability in the post service years 
was first shown in 1975, many years from the veteran's 
military service without evidence any nexus between current 
disability and inservice complaints.  With respect to the 
lumbar spine, service connection was denied based on the 
absence of evidence of current disability.  The veteran was 
notified of that determination by correspondence dated in 
September 1983.  By a January 1984 confirmed rating decision, 
the denial status was confirmed and continued.  The veteran 
was notified of that determination later that month.  

In May 1993, the veteran filed a claim of entitlement to 
service connection for "arthritis".  The RO notified him by 
a July 1993 letter that he had been notified of the denial of 
service connection for arthritis in August 1983, that he had 
one year to express his disagreement with that determination, 
and that determination had become final.  In addition, the 
veteran was advised that he must submit evidence showing that 
this condition was incurred in or aggravated during active 
service.  The veteran did not respond to this correspondence.  

The veteran attempted to reopen his claims for service 
connection of the neck and back disbilities in November 2002.  
Evidence received since the May 1993 determination includes 
reports of private treatment from January 1969 and reports of 
VA outpatient treatment from 1988 showing treatment for the 
cervical spine in addition to unrelated conditions.  

In January 2003, reports of private treatment were submitted 
into the record showing that the veteran had treatment 
provided for back and neck pain associated with 
osteoarthritis as early as January 1968.  X-ray examination 
revealed no definitive evidence of disc disease, but there 
were minimal osteoarthritic changes and loss of normal 
cervical curve indicating muscle spasm.  No evidence relative 
to the lumbar spine was noted.  Also received was a February 
1984 statement from N. A. Garrison, Jr., M.D. that is to the 
effect that the veteran was seen for complaints of back and 
neck pain.  Examination was noted to be consistent with 
cervical disc disease along with arthritis of the neck and 
lumbar disc disease with spondylolisthesis of the L5 over the 
S1.  Also, a February 1984 statement was received from R. B. 
Barnett, M.D. in January 2003, showing that the veteran had 
been a patient since 1978 for neck pain that by his history 
reportedly began in 1951 while he was in service.  

This evidence is new inasmuch as it was not previously of 
record and addresses the elements that formed the bases of 
the prior disallowance of service connection for cervical 
spine disability and for lumbar spine disability.  The Board 
observes that service connection was previously denied for 
cervical spine disability because postserivce treatment was 
first recorded disability in the 1970s and no nexus opinion 
was obtained to associate then current disability with 
complaints in service.  The evidence received in connection 
with the veteran's reopened claim shows treatment for neck 
disability as early as 1968 and includes favorable historical 
inforamation.  

With respect to the lumbar spine condition, the Board notes 
that service connection was previously denied in the absence 
of evidence of current disability.  Evidence received in 
connection with the veteran's reopened claim includes 
evidence of current disability.  In view of the foregoing, 
the Board finds that the new and material evidence has been 
received to reopen the veteran's claims for degenerative 
arthritis of the cervical spine and back pathology with 
arthritis of the lumbar spine, as the evidence received since 
the last final disallowance is so significant that is must be 
viewed in the context of all the evidence in order to fairly 
decide the claim.  


ORDER

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
arthritis of the cervical spine.  To this extent, the appeal 
is allowed. 

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
pathology with arthritis of the lumbar spine.  To this 
extent, the appeal is allowed.  


REMAND

The Board notes that additional development is necessary 
prior to completion of its appellate review.  The veteran is 
advised that when new and material evidence is presented or 
secured with respect to a claim, which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
The Board observes that no nexus opinions have been obtained 
to determine whether the veteran's existing spine 
disabilities is related to injury, disease or event noted 
during his military service.  

1.  In view of the foregoing, the case is remanded to the RO 
for the following actions.  

1.  The veteran should be afforded a VA 
spine examination in order to determine 
the current nature and etiology of any 
existing neck and back disabilities.  All 
indicated special studies and tests should 
be accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to provide an opinion as to 
whether the veteran currently has neck or 
back disabilities associated with injury, 
disease or event noted in his military 
service.  In particular, the examiner is 
requested to state whether it is at least 
as likely as not (a probability of 50 
percent or more) that the veteran 
currently has neck or back disorders that 
related to his military service.  The 
clinical bases for the opinions should be 
set forth in detail.  

2.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



